UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) Terrence O. Davis 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: March 31 Date of reporting period: December 31, 2013 ITEM 1.SCHEDULE OF INVESTMENTS Portfolio of investmentsare included here. Please note that the Crescent Mid Cap Macro Fund has not yet commenced operations and, therefore, does not have a portfolio of investmentsto include here. Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2013 Shares Value (Note 1) COMMON STOCKS - 99.26% Consumer Discretionary - 18.49% CBS Corp. Cl. B $ Comcast Corp. Cl. A Delphi Automotive PLC General Motors Co. * Liberty Global PLC Cl. A Lowe's Cos., Inc. NIKE, Inc. Cl. B PVH Corp. Starbucks Corp. The Home Depot, Inc. The Walt Disney Co. Time Warner Cable Twenty-First Century Fox, Inc. Consumer Staples - 7.69% Mondelez International, Inc. Cl. A PepsiCo, Inc. The Coca-Cola Co. The Estee Lauder Cos., Inc. Cl. A Walgreen Co. Energy - 6.42% Chevron Corp. * Continental Resources, Inc. Exxon Mobil Corp. Noble Energy, Inc. Pioneer Natural Resources Co. Schlumberger Ltd. Financials - 12.34% American Express Co. Bank of America Corp. BB&T Corp. BlackRock, Inc. JPMorgan Chase & Co. State Street Corp. The Charles Schwab Corp. Wells Fargo & Co. (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2013 Shares Value (Note 1) Health Care - 12.88% * Alexion Pharmaceuticals, Inc. $ Amgen, Inc. * Celgene Corp. * Gilead Sciences, Inc. Johnson & Johnson Pfizer, Inc. Roche Holding AG Industrials - 16.38% Cummins, Inc. Eaton Corp PLC Emerson Electric Co. Fluor Corp. General Electric Co. Honeywell International, Inc. Pentair Ltd. Precision Castparts Corp Union Pacific Corp. * United Continental Holdings, Inc. United Parcel Service, Inc. Cl. B Information Technology - 21.07% Accenture PLC Cl. A * Adobe Systems, Inc. Apple, Inc. Automatic Data Processing, Inc. * eBay, Inc. * Facebook, Inc. Cl. A * Google, Inc. Cl. A Microsoft Corp. QUALCOMM, Inc. * Salesforce.com, Inc. Texas Instruments, Inc. Materials - 3.99% International Paper Co. LyondellBasell Industries NV Cl. A Monsanto Co. Nucor Corp. (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2013 Shares Value (Note 1) Total Common Stocks (Cost $14,397,692) $ SHORT-TERM INVESTMENT - 0.55% § Federated Prime Obligations Fund, 0.02% Total Short-Term Investment (Cost $103,547) Total Value of Investments (Cost $14,501,239) - 99.81% $ Other Assets Less Liabilities- 0.19% Net Assets - 100% $ * Non-income producing investment The following acronyms are used in this portfolio: § Represents 7 day effective yield AG - Aktiengesellschaft NV - Naamloze Vennootschap PLC - Public Limited Company Summary of Investments % of Net Assets Value Consumer Discretionary 18.49% $ Consumer Staples 7.69% Energy 6.42% Financials 12.34% Health Care 12.88% Industrials 16.38% Information Technology 21.07% Materials 3.99% Short-Term Investment 0.55% Total 99.81% $ Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized appreciation $ (Continued) Crescent Large Cap Macro Fund Schedule of Investments (Unaudited) As of December 31, 2013 Note 1 - Investment Valuation The Fund’s investments in securities are carried at fair value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Common Stocks $ $ $ - $ - Short-Term Investment - - Total $ $ $ - $ - Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2013 Principal Coupon Rate Maturity Date Value (Note 1) CORPORATE BONDS - 83.80% American Express Credit Corp. $ 2.750% 9/15/2015 $ Anheuser-Busch Cos. LLC 4.625% 2/1/2015 AT&T Inc 5.800% 2/15/2019 AT&T Inc 3.875% 8/15/2021 Bayer Corp. 7.125% 10/1/2015 BB&T Corp. 3.200% 3/15/2016 Bunge Ltd Finance Corp. 5.350% 4/15/2014 ConocoPhillips 5.200% 5/15/2018 Corning, Inc. 6.625% 5/15/2019 CR Bard, Inc. 2.875% 1/15/2016 Diageo Capital PLC 4.850% 5/15/2018 DIRECTV Holdings LLC 3.125% 2/15/2016 Duke Energy Carolinas LLC 5.300% 10/1/2015 Duke Energy Indiana, Inc. 6.050% 6/15/2016 EI du Pont de Nemours & Co. 5.750% 3/15/2019 Enbridge, Inc. 5.800% 6/15/2014 FCB/SC Capital Trust I 8.250% 3/15/2028 General Electric Capital Corp. 6.150% 4/1/2018 Hillshire Brands Co. 4.100% 9/15/2020 Hubbell, Inc. 5.950% 6/1/2018 JPMorgan Chase & Co. 4.400% 7/22/2020 JPMorgan Chase & Co. 5.125% 9/15/2014 Kentucky Utilities Co. 3.250% 11/1/2020 MassMutual Global Funding II 2.300% 9/28/2015 Matson Navigation Co., Inc. 5.273% 7/29/2029 McKesson Corp. 5.700% 3/1/2017 Metropolitan Life Global Funding I 3.125% 1/11/2016 New York Life Global Funding 1.650% 5/15/2017 Nordstrom, Inc. 4.750% 5/1/2020 Northern States Power Co. 5.250% 10/1/2018 Ohio Power Co. 4.850% 1/15/2014 PepsiAmericas, Inc. 5.000% 5/15/2017 PepsiCo, Inc. 3.125% 11/1/2020 PNC Funding Corp. 2.700% 9/19/2016 PPG Industries, Inc. 7.375% 6/1/2016 Prudential Financial, Inc. 5.500% 3/15/2016 SCANA Corp. 4.750% 5/15/2021 Stryker Corp. 2.000% 9/30/2016 TD Ameritrade Holding Corp. 4.150% 12/1/2014 The Bank of New York Mellon Corp. 5.450% 5/15/2019 The Goldman Sachs Group, Inc. 6.150% 4/1/2018 The Southern Co. 2.375% 9/15/2015 (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2013 Principal Coupon Rate Maturity Date Value (Note 1) CORPORATE BONDS - (continued) Thermo Fisher Scientific, Inc. $ 2.250% 8/15/2016 $ Wells Fargo & Co. 3.676% 6/15/2016 Western Massachusetts Electric Co. 5.100% 3/1/2020 Yum! Brands, Inc. 4.250% 9/15/2015 Zimmer Holdings, Inc. 4.625% 11/30/2019 Total Corporate Bonds (Cost $10,330,944) FEDERAL AGENCY OBLGATIONS - 2.67% Fannie Mae REMICS 3.500% 8/25/2029 Freddie Mac REMICS 3.000% 12/15/2026 Government National Mortgage Association 3.000% 9/20/2038 Total Federal Agency Obligations (Cost $349,629) TREASURY BILL - 1.47% United States Treasury Note/Bond 1.625% 11/15/2022 Total Treasury Bill (Cost $188,925) PREFERRED STOCKS - 4.83% Shares Dividend Rate BB&T Corp. 5.625% Comcast Corp. 5.000% JPMorgan Chase Capital XXIX 6.700% Public Storage 6.500% Raymond James Financial, Inc. 6.900% The Bank of New York Mellon Corp. 5.200% The Goldman Sachs Group, Inc. 6.125% US Bancorp 5.150% Total Preferred Stocks (Cost $663,752) EXCHANGE TRADED PRODUCTS - 1.29% iShares Mortgage Real Estate Capped ETF SPDR Barclays High Yield Bond ETF Total Exchange Traded Products (Cost $167,867) COMMON STOCKS - 0.85% Johnson & Johnson Verizon Communications, Inc. Total Common Stocks (Cost $102,454) (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2013 Value (Note 1) SHORT-TERM INVESTMENT - 3.84% § Federated Prime Obligations Fund, 0.02% $ Total Short-Term Investment (Cost $472,137) Total Value of Investments (Cost $12,275,708 (a)) - 98.75% $ Other Assets Less Liabilities- 1.25% Net Assets - 100% $ § Represents 7 day effective yield The following acronyms are used in this portfolio: PLC - Public Limited Company LLC - Limited Liability Company (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ Summary of Investments % of Net Assets Value Corporate Bonds 83.80% $ Federal Agency Obligations 2.67% Treasury Bill 1.47% Preferred Stocks 4.83% Exchange Traded Products 1.29% Common Stocks 0.85% Short-Term Investment 3.84% Total 98.75% $ (Continued) Crescent Strategic Income Fund Schedule of Investments (Unaudited) As of December 31, 2013 Note 1 - Investment Valuation The Fund’s investments in securities are carried at value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Corporate Bonds $ $ - $ $ - Federal Agency Obligations - - Treasury Bill - - Preferred Stocks - - Exchange Traded Products - - Common Stocks - - Short-Term Investment - - Total $ - Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2013 Shares Value (Note 1) CLOSED-END FUNDS - 113.61% Aberdeen Greater China Fund, Inc. $ Aberdeen Singapore Fund, Inc. Adams Express Co. Alpine Global Dynamic Dividend Fund Alpine Total Dynamic Dividend Fund American Select Portfolio American Strategic Income Portfolio, Inc. Bancroft Fund Ltd. BlackRock Credit Allocation Income Trust BlackRock EcoSolutions Investment Trust BlackRock Enhanced Capital and Income Fund, Inc. BlackRock Enhanced Equity Dividend Trust BlackRock Global Opportunities Equity Trust BlackRock International Growth and Income Trust Calamos Global Dynamic Income Fund Clough Global Opportunities Fund Cohen & Steers MLP Income and Energy Opportunity Fund, Inc. Dividend and Income Fund DWS High Income Opportunities Fund, Inc. Ellsworth Fund Ltd. * Equus Total Return, Inc. Federated Enhanced Treasury Income Fund First Opportunity Fund, Inc. First TrustDividend and Income Fund General American Investors Co., Inc. Global High Income Fund, Inc. Guggenheim Equal Weight Enhanced Equity Income Fund Helios Multi-Sector High Income Fund, Inc. Legg Mason BW Global Income Opportunities Fund, Inc. Liberty All Star Equity Fund LMP Real Estate Income Fund, Inc. Madison Covered Call & Equity Strategy Fund MFS Charter Income Trust MFS InterMarket Income Trust I MFS Multimarket Income Trust Morgan Stanley Emerging Markets Domestic Debt Fund, Inc. Morgan Stanley Income Securities, Inc. Neuberger Berman MLP Income Fund, Inc. Nuveen Diversified Commodity Fund Nuveen Diversified Currency Opportunities Fund Nuveen Diversified Dividend & Income Fund (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2013 Shares Value (Note 1) CLOSED-END FUNDS - (Continued) Nuveen Global Income Opportunities Fund $ Nuveen Long/Short Commodity Total Return Fund Nuveen Pennsylvania Investment Quality Municipal Fund Nuveen Quality Preferred Income Fund Nuveen Quality Preferred Income Fund II Nuveen Quality Preferred Income Fund III Royce Value Trust, Inc. Strategic Global Income Fund, Inc. The Cushing Renaissance Fund The GDL Fund Tri-Continental Corp. Virtus Total Return Fund Wells Fargo Advantage Multi-Sector Income Fund Western Asset Global Corporate Defined Opportunity Fund, Inc. Western Asset Worldwide Income Fund Inc Western Asset/Claymore Inflation-Linked Opport. & Income Fund Total Closed-End Funds (Cost $93,333,102) SHORT-TERM INVESTMENT - 1.85% § Fidelity Institutional Money Market Funds, 0.03% Total Short-Term Investment (Cost $1,492,374) Total Value of Investments (Cost $94,825,476 (a)) - 115.46% $ Liabilities in Excess of Other Assets- (15.46)% Net Assets - 100% $ § Represents 7 day effective yield * Non-income producing investment (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2013 Summary of Investments % of Net Assets Value Closed-End Funds 113.61% $ Short-Term Investment 1.85% Total 115.46% $ (a) Aggregate cost for financial reporting and federal income tax purposes is the same.Unrealized appreciation / (depreciation) of investments for financial reporting and federal income tax purposes is as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation Net unrealized depreciation $ (Continued) Matisse Discounted Closed-End Fund Strategy Schedule of Investments (Unaudited) As of December 31, 2013 Note 1 - Investment Valuation The Fund’s investments in securities are carried at fair value.Securities listed on an exchange or quoted on a national market system are valued at the last sales price as of 4:00 p.m. Eastern Time.Securities traded in the NASDAQ over-the-counter market are generally valued at the NASDAQ Official Closing Price.Other securities traded in the over-the-counter market and listed securities for which no sale was reported on that date are valued at the most recent bid price. Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees. Fair value pricingmay be used, forexample,in situationswhere (i) a portfolio security is so thinly traded that there have been no transactions for that security over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures.Instruments with maturities of 60 days or less are valued at amortized cost, which approximates market value. The Fund has adopted ASC Topic 820, Fair Value Measurements.ASC Topic 820 defines fair value, establishes a frame work for measuring fair value and expands disclosure about fair value measurements. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1: quoted prices in active markets for identical securities Level 2: other significant observable inputs (including quoted prices for similar securities, interest rates, credit risk, etc.) Level 3: significant unobservable inputs (including the Fund's own assumptions in determining fair value of investments) The Fund has adopted FASB guidance updating ASC Topic 820 titled, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability have Significantly Decreased and Identifying Transactions that are not Orderly” which provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction that is not orderly, and how that information must be incorporated into fair value measurement.The guidance emphasizes that even if there has been a significant decrease in volume and level of activity for an asset or liability and regardless of the valuation techniques used, the objective of a fair value measurement remains the same. An investment asset’s or liability’s level within the fair value hierarchy is based on the lowest level input, individually or in aggregate, that is significant to fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used in valuing the Fund's assets: Assets Total Level 1 Level 2 Level 3 Closed-End Funds $ $ $ - $ - Short-Term Investment - - Total $ $ $ - $ - ITEM 2.CONTROLS AND PROCEDURES (a) The Principal Executive Officers and Principal Financial Officers have concluded that the registrant’s disclosure controls and procedures are effective based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the Investment Company Act of 1940 and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 as of a date within 90 days of the filing of this report. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS Certifications required pursuant to Rule 30a-2(a) under the Investment Company Act of 1940 are filed herewith as Exhibit A. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/J. Philip Bell Date: February 21, 2014 J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund By: (Signature and Title) /s/Bryn H. Torkelson Bryn H. Torkelson Date: February 20, 2014 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: (Signature and Title) /s/J. Philip Bell Date: February 21, 2014 J. Philip Bell President and Principal Executive Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund By: (Signature and Title) /s/Walter B. Todd III Date: February 21, 2014 Walter B. Todd III Treasurer and Principal Financial Officer Crescent Large Cap Macro Fund, Crescent Strategic Income Fund and Crescent Mid Cap Macro Fund By: (Signature and Title) /s/Bryn H. Torkelson Bryn H. Torkelson Date: February 20, 2014 President and Principal Executive Officer Matisse Discounted Closed-End Fund Strategy
